Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                  Supreme Court                             Date: 2019.06.13
                                                                            16:46:32 -05'00'



             Vasquez Gonzalez v. Union Health Service, Inc., 2018 IL 123025




Caption in Supreme    SARAHI VASQUEZ GONZALEZ, as Administrator of the Estate of
Court:                Rodolfo Chavez Lopez, Deceased, Appellee, v. UNION HEALTH
                      SERVICE, INC., et al. (Union Health Service, Inc., Appellant).



Docket No.            123025



Filed                 November 29, 2018



Decision Under        Appeal from the Circuit Court of Cook County, the Hon. John H.
Review                Ehrlich, Judge, presiding.



Judgment              Appeal dismissed.
                      Supervisory order entered.
                      Cause remanded.


Counsel on            Karen Kies DeGrand, Michael J. Borree, and Laura Coffey Ieremia, of
Appeal                Donohue Brown Mathewson & Smyth LLC, of Chicago, for
                      appellant.

                      Nicholas V. Loizzi and Marisa A. Kay, of Loizzi Law Offices, LLC,
                      of Chicago, for appellee.
     Justices                  CHIEF JUSTICE KARMEIER delivered the judgment of the court,
                               with opinion.
                               Justices Thomas, Kilbride, Garman, Burke, Theis, and Neville
                               concurred in the judgment and opinion.



                                                OPINION

¶1         Sarahi Vasquez Gonzalez, in her capacity as administrator of the estate of Rodolfo Chavez
       Lopez, also known as Juan Aguilar, brought this wrongful death and survival action in the
       circuit court of Cook County to recover damages from Union Health Service, Inc. (UHS), and
       numerous other defendants based on defendants’ alleged negligence in providing medical
       treatment to Mr. Aguilar, the decedent, while he was under their care. UHS moved to dismiss
       the claims against it pursuant to section 2-619(a)(9) of the Code of Civil Procedure (735 ILCS
       5/2-619(a)(9) (West 2016)) on the grounds that it is immune from suit under section 26 of the
       Voluntary Health Services Plans Act (215 ILCS 165/26 (West 2016)). Following a brief
       hearing at which no evidence or arguments were presented, the circuit court issued a lengthy
       written order denying UHS’s motion. The basis given by the circuit court for its decision was
       that a 1988 amendment to section 26 was “unconstitutional in violation of U.S. Const., art. IV,
       § 1 & amd. XIV; Ill. Const., art. 1, § 2; & Ill. Const. art. IV, § 13” because it left intact UHS’s
       statutory immunity under the law while eliminating that immunity for all other similarly
       situated entities. UHS now appeals that decision directly to our court “pursuant to Supreme
       Court Rule 302(a)(1) and pursuant to the Court’s supervisory authority.” It asks that we reverse
       the circuit court’s order, enter an order declaring the 1988 amendment to be constitutional, and
       remand to the circuit court with instructions to grant UHS’s motion to dismiss based on
       statutory immunity.

¶2                                           BACKGROUND
¶3         UHS is a “health services plan corporation” organized under the Voluntary Health Services
       Plan Act (Act) (215 ILCS 165/1 et seq. (West 2016)) for “the purpose of establishing and
       operating a voluntary health services plan and providing other medically related services” (id.
       § 2(a)). In 2014, while under the care of UHS physicians, nurses, and technicians, Mr. Aguilar
       died following a lymph node biopsy. Sarahi Vasquez Gonzalez (plaintiff), in her capacity as
       administrator of Aguilar’s estate, filed a multicount complaint under the Wrongful Death Act
       (740 ILCS 180/0.01et seq. (West 2016)) and Survival Act (755 ILCS 5/27-6 (West 2016)) to
       recover damages from UHS and others involved in Aguilar’s care. The complaint alleged that
       Aguilar had received negligent treatment and asserted that UHS should be held liable under the
       doctrine of respondeat superior.
¶4         UHS moved to dismiss the counts against it pursuant to section 2-619(a)(9) of the Code of
       Civil Procedure (735 ILCS 5/2-619(a)(9) (West 2016)) on the grounds that it was immune
       from liability under section 26 of the Act (215 ILCS 165/26 (West 2016)). That statute
       provides:
               “A health services plan corporation incorporated prior to January 1, 1965, operated on
               a not for profit basis, and neither owned or controlled by a hospital shall not be liable

                                                    -2-
                for injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or
                malpractice on the part of any officer or employee of the corporation, or on the part of
                any person, organization, agency or corporation rendering health services to the health
                services plan corporation’s subscribers and beneficiaries.” Id.
¶5          Plaintiff opposed UHS’s motion, arguing that plan should not be allowed to claim
       immunity under section 26 because it had purchased liability insurance and thereby waived
       any immunity it might otherwise have enjoyed. Plaintiff also asserted that the statutory
       immunity conferred by section 26 violates special legislation and equal protection principles
       and is therefore unconstitutional. The basis for that claim was that the language in the statute
       limiting its applicability to plans “incorporated prior to January 1, 1965, operated on a not for
       profit basis, and neither owned or controlled by a hospital,” which was added by an
       amendment in 1988, left UHS’s immunity intact while stripping it from all other similarly
       situated entities, a result for which it contended there is no rational basis.
¶6          Following a brief hearing at which no evidence or legal arguments were presented, the
       circuit court entered a written order denying UHS’s motion to dismiss. The court rejected
       plaintiff’s argument that the plan’s purchase of liability insurance waived its statutory
       immunity. It concluded, however, that UHS could not avail itself of that immunity because the
       1988 amendment to the statute “purposefully protected and continues to protect a class of only
       one—UHS.” In the court’s view, “[c]ontinuing to provide absolute statutory immunity to a
       class of one is simply not rationally related to any legitimate state interest. The 1988
       amendment to section 26 is, therefore, unconstitutional because it violates the Illinois
       constitution’s prohibition against special legislation.” Based on this conclusion, the court went
       on to hold that “the 1988 amendment to the [Voluntary Health Services Plans Act] section 26 is
       unconstitutional in violation of U.S. Const., art. IV, § 1 & amd. XIV; Ill. Const., art. 1, § 2; &
       Ill. Const., art. IV, § 13.” This appeal followed.

¶7                                              ANALYSIS
¶8          Before proceeding, we must first consider whether we have authority to do so. The parties
       themselves are content to have us review the circuit court’s order on the merits. No
       jurisdictional challenge has been raised by either side. That, however, is of no consequence.
       Lack of subject-matter jurisdiction is not subject to waiver and cannot be cured through the
       consent of the parties. In re M.W., 232 Ill. 2d 408, 417 (2009). Our court has an independent
       duty to ensure that jurisdiction is proper. Clemons v. Mechanical Devices Co., 202 Ill. 2d 344,
       349 (2002).
¶9          The jurisdiction of this court is delineated by article VI, section 4, of the Illinois
       Constitution of 1970 (Ill. Const. 1970, art. VI, § 4). Article VI, section 4(b) (Ill. Const. 1970,
       art. VI, § 4(b)), authorizes direct appeals to our court as of right from circuit court judgments
       imposing a sentence of death. It also authorizes us to provide by rule for direct appeals from
       circuit courts in other cases.
¶ 10        UHS relies on Illinois Supreme Court Rule 302(a)(1) (eff. Oct. 4, 2011) to support direct
       appeal from the circuit court in the case before us now. That reliance is misplaced. Although
       Rule 302(a)(1) does authorize direct appeal to our court in cases where a circuit court has held
       invalid a statute of the United States or of this state, the rule applies, by its terms, to “[a]ppeals
       from final judgments of circuit courts.” (Emphasis added.) Id. No final judgment has been


                                                     -3-
       entered in this case. This appeal arises from an order denying a motion to dismiss. The denial
       of a motion to dismiss is not a final determination. It is an interlocutory ruling and not subject
       to review under Rule 302(a)(1). Desnick v. Department of Professional Regulation, 171 Ill. 2d
       510, 540 (1996) (citing Chapman v. United Insurance Co. of America, 234 Ill. App. 3d 968,
       970 (1992), and Pizzato’s Inc. v. City of Berwyn, 168 Ill. App. 3d 796, 798 (1988) (denial of
       motion to dismiss on basis of governmental immunity not final and appealable order)).
¶ 11        When a circuit court has found a statute unconstitutional in the context of an interlocutory
       order, our court has relaxed the finality requirement of Rule 302(a)(1) and entertained the
       appeal directly in two limited circumstances. Neither is present here.
¶ 12        The first situation where we have reviewed an interlocutory order under Rule 302(a)(1) is
       where the order falls within one of the various rules we have promulgated specifically
       authorizing appeals from orders other than final judgments. See, e.g., id. at 516 (allowing
       direct appeal of order granting preliminary injunction, normally appealable as of right to the
       appellate court under Illinois Supreme Court Rule 307 (eff. Aug. 1, 1989)); Garcia v. Tully, 72
       Ill. 2d 1, 7 (1978) (allowing direct appeal of order dissolving preliminary injunction, also
       normally appealable as of right to the appellate court under Illinois Supreme Court Rule 307
       (eff. Jan. 1, 1970)). This is not such a case. There is no comparable jurisdictional “hook” here.
       The circuit court’s order is not subject to any of the rules we have enacted to permit review of
       interlocutory orders.
¶ 13        The second circumstance in which we have relaxed the normal finality requirement is
       where the appeal arose from an order granting summary judgment in a declaratory action
       challenging the validity of a statute. While entry of summary judgment technically left
       unresolved a claim for affirmative relief (and meant that the judgment was not fully final), we
       nevertheless accepted direct review because the constitutionality of the statute was the central
       issue in the case, the trial court’s ruling was effectively final as to that core issue, the
       unresolved issue was unlikely to affect the ultimate disposition of the litigation, and dismissal
       of the appeal would have served no purpose other than to delay ultimate resolution of the
       case’s pivotal question. Big Sky Excavating, Inc. v. Illinois Bell Telephone Co., 217 Ill. 2d 221,
       233-34 (2005).
¶ 14        None of those circumstances is present here either. This is an action for damages, not a
       proceeding to declare a statute invalid. The circuit court’s ruling on the validity of the statute in
       this case merely affects the right of one of numerous defendants to raise a particular affirmative
       defense. With regard to the litigation as a whole, that is a peripheral issue, not a pivotal one.
       Indeed, depending on how the litigation plays out, the issue may prove entirely irrelevant. If
       plaintiff fails to make her case and the jury returns a verdict in favor of defendants on the
       merits, there will be no need to address the question of whether UHS could also have escaped
       liability based on the immunity conferred by section 26 of the Act, as amended in 1988. The
       matter will be moot.
¶ 15        Thirty years ago there was a case, Bilyk v. Chicago Transit Authority, 125 Ill. 2d 230
       (1988), in which our court did entertain an interlocutory appeal under Rule 302(a) from a
       decision by the circuit court that denied a motion to dismiss on the grounds that the statute on
       which dismissal was sought violated various provisions of the Illinois and United States
       Constitutions, including Illinois’s prohibition against special legislation. Aware of the
       similarity between the procedural posture of the appeal in Bilyk and the matter before us here,


                                                     -4-
       counsel for UHS suggested at oral argument that our decision in Bilyk supports the exercise of
       our jurisdiction in this case. It does not. A judicial opinion is authority only for what is actually
       decided in the case. In re N.G., 2018 IL 121939, ¶ 67. The problem of finality and the issue of
       jurisdiction were not raised or addressed in Bilyk. They were completely overlooked. An
       oversight is not a holding.
¶ 16       As an alternative basis for reviewing the merits of the circuit court’s order, UHS argues
       that this case presents an appropriate occasion for the exercise of the court’s supervisory
       authority. On this point, UHS is on firmer ground. Article VI, section 16, of the Illinois
       Constitution (Ill. Const. 1970, art. VI, § 16) invests our court with general administrative and
       supervisory authority over Illinois’s judicial system. That authority is unlimited in extent and
       hampered by no specific rules. “It is bounded only by the exigencies which call for its
       exercise.” (In re Estate of Funk, 221 Ill. 2d 30, 97-98 (2006)). “An order *** need not be final
       and appealable in order that this court exercise its supervisory authority.” People v. Heddins,
       66 Ill. 2d 404, 406 (1977). Even when a circuit court’s ruling does not satisfy the normal
       finality requirements, this court may elect to exercise its supervisory authority to intercede. Id.
       at 406-07 (dismissing appeal but entering supervisory order to direct circuit court to vacate
       clearly erroneous interlocutory order).
¶ 17       While our supervisory authority may be expansive, it is invoked with restraint. That a
       lower court has declared a statute unconstitutional does not, by itself, furnish sufficient
       justification for us to review that decision in the exercise of our supervisory authority where, as
       here, jurisdiction is otherwise lacking. The Carle Foundation v. Cunningham Township, 2017
       IL 120427, ¶ 34. We exercise our supervisory authority only under exceptional circumstances.
       People ex rel. Birkett v. Bakalis, 196 Ill. 2d 510, 515 (2001). More specifically, we have held
       that supervisory orders will be used “ ‘only if the normal appellate process will not afford
       adequate relief and the dispute involves a matter important to the administration of justice, or
       where intervention is necessary to keep an inferior court or tribunal from acting beyond the
       scope of its authority.’ ” People v. Salem, 2016 IL 118693, ¶ 21 (quoting In re J.T., 221 Ill. 2d
       338, 347 (2006)). We have also found it appropriate to exercise our supervisory authority to
       retain an appeal of an interlocutory order denying a motion to dismiss where we had
       erroneously docketed the appeal under Rule 302(a)(1), the appeal had been pending for a
       significant length of time, and there was an important constitutional question to be decided.
       Dornfeld v. Julian, 104 Ill. 2d 261, 265 (1984); see also Hardin v. Village of Mount Prospect,
       99 Ill. 2d 96, 101 (1983) (supervisory authority invoked to review denial of motion to dismiss
       based on importance of constitutional question involved); Crane Paper Stock Co. v. Chicago
       & Northwestern Ry. Co., 63 Ill. 2d 61, 67-68 (1976) (length of time case pending without a
       hearing on the merits and possibility that decision might avoid improvident use of taxpayer
       money warranted exercise of supervisory authority to review otherwise nonappealable
       interlocutory orders).
¶ 18       After due consideration, we have concluded that this is an appropriate case to invoke our
       supervisory authority rather than simply dismissing the appeal. We have reached this
       conclusion not because the substantive constitutional principles underlying the circuit court’s
       ruling have particular significance. For reasons that will be set out below, those principles turn
       out to be immaterial to resolution of the case. Rather, we have elected to proceed because, in
       our view, the circuit court’s ruling has demonstrated a need for us to once again provide
       guidance on a matter of considerable importance to the administration of justice: the

                                                     -5-
       procedures that must be followed and the standards that should be applied before a circuit court
       declares a statute unconstitutional. As the following discussion will explain, those procedures
       and standards were not followed here. The circuit court’s order declaring the 1988 amendment
       to section 26 of the Act (215 ILCS 165/26 (West 2016)) unconstitutional and denying UHS’s
       motion to dismiss must therefore be vacated, and the cause must be remanded to the circuit
       court for further proceedings.
¶ 19        Statutes carry a strong presumption of constitutionality. Oswald v. Hamer, 2018 IL
       122203, ¶ 29. Improvident or unnecessary declarations that a statutory enactment is
       constitutionally infirm compromise the stability of our legal system. Trent v. Winningham, 172
       Ill. 2d 420, 425 (1996). Moreover, when a circuit court prematurely invalidates legislation that
       might ultimately be disposed of on a nonconstitutional basis, “the effect is to circumvent the
       normal appellate process and require this court to accept cases it might otherwise decline to
       hear.” Hearne v. Illinois State Board of Education, 185 Ill. 2d 443, 455 (1999) (citing Trent,
       172 Ill. 2d at 425). We have therefore admonished circuit courts that “cases should be decided
       on nonconstitutional grounds whenever possible, reaching constitutional issues only as a last
       resort” (In re E.H., 224 Ill. 2d 172, 178 (2006)) and only if necessary to decide the case
       (People v. Hampton, 225 Ill. 2d 238, 243-44 (2007)). The Carle Foundation, 2017 IL 120427,
       ¶ 34.
¶ 20        To help insure that circuit courts follow these principles and do not “ ‘lightly or cavalierly
       declare unconstitutional that which the representatives of the people have seen fit to enact’ ”
       (People v. Cornelius, 213 Ill. 2d 178, 190 (2004) (quoting People v. Conlan, 189 Ill. 2d 286,
       291-92 (2000))), our court has formulated a set of requirements circuit courts must follow
       before declaring a statute unconstitutional. Those requirements are set forth in Illinois
       Supreme Court Rule 18 (eff. Sept. 1, 2006). Rule 18 expressly provides that “[a] court shall not
       find unconstitutional a statute, ordinance, regulation or other law, unless” its order or opinion
                “clearly sets forth the specific ground(s) for the finding of unconstitutionality,
                including:
                            (1) the constitutional provision(s) upon which the finding of
                        unconstitutionality is based;
                            (2) whether the statute, ordinance, regulation or other law is being found
                        unconstitutional on its face, as applied to the case sub judice, or both;
                            (3) that the statute, ordinance, regulation or other law being held
                        unconstitutional cannot reasonably be construed in a manner that would
                        preserve its validity;
                            (4) that the finding of unconstitutionality is necessary to the decision or
                        judgment rendered, and that such decision or judgment cannot rest upon an
                        alternative ground; and
                            (5) that the notice required by Rule 19 has been served, and that those
                        served with such notice have been given adequate time and opportunity under
                        the circumstances to defend the statute, ordinance, regulation or other law
                        challenged.” Ill. S. Ct. R. 18(c) (eff. Sept. 1, 2006).1

           1
            Under Rule 19 (Ill. S. Ct. R. 19 (eff. Sept. 1, 2006)), a litigant challenging the constitutionality of a
       statute, ordinance, administrative regulation, or other law affecting the public interest must serve notice

                                                         -6-
¶ 21        The order entered by the circuit court in this case included the information required by
       subsection (c)(5) with regard to compliance with Rule 19. It also set forth the constitutional
       provisions upon which the finding of unconstitutionality was based, as required by subsection
       (c)(1). Specifically, it found that “the 1988 amendment to *** section 26 [of the Act] is
       unconstitutional in violation of U.S. Const., art. IV, § 1 & amd. XIV; Ill. Const., art. 1, § 2; &
       Ill. Const. art. IV, § 13.” In addition, and in accordance with subsection (c)(2), the circuit
       court’s order indicated that it was finding the 1988 amendment to section 26 of the Act to be
       unconstitutional both on its face and as applied. The order did not, however, make a finding as
       required by subsection (c)(3) that the statute cannot reasonably be construed in a manner that
       would preserve its validity. The issue was not even addressed. Moreover, the circuit court
       failed to make the finding specified by subsection (c)(4), namely that “the finding of
       unconstitutionality [was] necessary to the decision or judgment rendered, and that such
       decision or judgment cannot rest upon an alternative ground.” Ill. S. Ct. R. 18(c)(4) (eff. Sept.
       1, 2006).
¶ 22        Our court has made clear that any circuit court judgment that does not include the finding
       required by subsection (c)(4) or fails to comply with any of the other provisions of Rule 18
       may be summarily vacated and remanded. In re E.H., 224 Ill. 2d at 178; Bryant v. Board of
       Election Commissioners of the City of Chicago, 224 Ill. 2d 473, 477 (2007) (per curiam); Ill. S.
       Ct. R. 302(c)(2) (eff. Oct. 4, 2011) . That course of action is appropriate here. Not only does the
       circuit court’s order fail to comply with the formal, technical provisions of Rule 18 by omitting
       required findings, it is patently incompatible with basic principles governing when and under
       what circumstances a statute may be declared unconstitutional. That is so for several reasons.
¶ 23        First, as noted above, the circuit court’s order denying UHS’s motion to dismiss declared
       that the 1988 amendment to section 26 ran afoul of numerous constitutional provisions, both
       federal and state. These included article IV, section 1, of the United States Constitution, which
       provides that “Full Faith and Credit shall be given in each State to the public Acts, Records,
       and judicial Proceedings of every other State” (U.S. Const., art. IV, § 1); the fourteenth
       amendment to the United States Constitution, which addresses the rights to due process and
       equal protection of the laws, among various other topics (U.S. Const., amend. XIV); article I,
       section 2, of the Illinois Constitution of 1970, which also addresses due process and equal
       protection (Ill. Const. 1970, art. I, § 2); and article IV, section 13, of the Illinois Constitution of
       1970, dealing with special legislation (Ill. Const. 1970, art. IV, § 13). The circuit court’s
       substantive discussion, however, dealt exclusively with why it believed the challenged
       amendment violated the Illinois Constitution’s special legislation provision. It gave no legal
       basis and provided no explanation for invalidating the amendment under the other state and
       federal constitutional articles and amendments it ultimately invoked. In so doing, it engaged in
       precisely the type of unsupported, scattershot constitutional adjudication that our precedent has
       condemned and Rule 18 was intended to curb. People v. Chairez, 2018 IL 121417, ¶¶ 11-13;
       People v. Rizzo, 2016 IL 118599, ¶ 27; People v. Schweihs, 2015 IL 117789, ¶ 17; Cornelius,
       213 Ill. 2d at 188-90; In re Parentage of John M., 212 Ill. 2d 253, 266 (2004); Ill. S. Ct. R. 18,
       Committee Comment (adopted July 27, 2006).

       of the challenge on the Attorney General or other affected agency or officer in order to give that agency
       or officer the opportunity to intervene for the purpose of defending the law or regulations challenged.
       Village of Lake Villa v. Stokovich, 211 Ill. 2d 106, 115 (2004).

                                                       -7-
¶ 24        Second, the circuit court’s order found the 1988 amendment to section 26 of the Act
       constitutionally invalid, not only on its face, but also as applied to UHS. This court has
       repeatedly held and recently reiterated, however, that because as-applied constitutional
       challenges are necessarily dependent on the specific facts and circumstances of the case, a
       court is not capable of making an as-applied determination of unconstitutionality when there
       has been no evidentiary hearing and no findings of fact. Absent a sufficient evidentiary record,
       any finding that a statute is unconstitutional as applied is premature. People v. Harris, 2018 IL
       121932, ¶ 39; People v. Minnis, 2016 IL 119563, ¶ 19; Rizzo, 2016 IL 118599, ¶ 26; People v.
       Mosley, 2015 IL 115872, ¶¶ 47-48; In re Parentage of John M., 212 Ill. 2d at 268.
¶ 25        Such is the case here. Pivotal to plaintiff’s challenge to the 1988 amendments to section 26
       of the Act are a range of factual issues, including changes in UHS’s operations since the Act
       was initially enacted and the number of entities that could still avail themselves of the Act’s
       immunity after the 1988 amendments took effect. These issues are vigorously contested.
       Plaintiff asserts, for example, that UHS is the only remaining entity that remains eligible to
       claim the immunity, while UHS argues that two additional entities also still qualify. The
       factual record necessary to properly resolve these questions has not yet been developed. At the
       time the circuit court made its ruling, discovery was still underway, and no evidentiary hearing
       had yet been held. Under these circumstances, the circuit court could not properly conclude
       that the 1988 amendment was unconstitutional as applied, and this court cannot now properly
       assess whether plaintiff is able to meet her substantial burden of establishing that the
       amendment fails to pass constitutional muster under the particular circumstances presented by
       this case. People ex rel. Hartrich v. 2010 Harley-Davidson, 2018 IL 121636, ¶ 32.
¶ 26        But there is a third and even more fundamental problem with the circuit court’s decision to
       address the constitutionality of the 1988 amendment to section 26 of the Act: resolution of that
       question is not, in fact, necessary to disposition of this case. Even if the circuit court were
       correct in finding the 1988 amendment fatally infirm under the special legislation provision of
       the Illinois Constitution, the effect of such a finding would not be to abolish the statutory
       immunity conferred under the Act. Rather, it would be to leave the law in force as it was prior
       to its amendment. Cookson v. Price, 239 Ill. 2d 339, 341 (2010); Fumarolo v. Chicago Board
       of Education, 142 Ill. 2d 54, 113 (1990); People v. Gersch, 135 Ill. 2d 384, 390 (1990). The
       statute would simply revert back to its original version. Ready v. United/Goedecke Services,
       Inc., 232 Ill. 2d 369, 381 (2008).
¶ 27        This is fatal to plaintiff’s position because UHS was immune under the prior version of the
       law as well. As UHS has pointed out, the 1988 amendment had no effect on its immunity at all.
       The amendment merely removed statutory immunity from other entities not involved in this
       litigation. UHS’s position remained unchanged.
¶ 28        The former version of the law has been upheld by our appellate court against constitutional
       attack. Brown v. Michael Reese Health Plan, Inc., 150 Ill. App. 3d 959 (1986). The
       constitutional analysis undertaken by the circuit court in this case did not purport to reach a
       contrary conclusion. Plaintiff challenged, and the circuit court addressed, only the 1988
       amendment. Accordingly, even if that amendment were unconstitutional, UHS would be still
       entitled to claim immunity from plaintiff’s claims under the version of section 26 of the Act as
       it existed before. Based on that immunity, it would, in turn, still be entitled to dismissal of
       plaintiff’s claims against it. For that reason, addressing the constitutionality of the 1988


                                                   -8-
       amendment was not and is not necessary as a “last resort” for resolution of this case. It is not
       necessary at all. The issue is irrelevant. We shall therefore vacate the court’s order denying
       UHS’s motion to dismiss on the grounds that the 1988 amendment to the Act is
       unconstitutional and remand for further proceedings. People v. Jackson, 2013 IL 113986, ¶ 14.

¶ 29                                        CONCLUSION
¶ 30       For the foregoing reasons, we dismiss UHS’s appeal under Rule 302(a). In the exercise of
       our supervisory authority, we vacate the order of the circuit court denying UHS’s motion to
       dismiss on the grounds that the 1988 amendment to section 26 of the Act is unconstitutional,
       and we remand this cause to the circuit court for further proceedings consistent with our
       opinion.

¶ 31      Appeal dismissed.
¶ 32      Supervisory order entered.
¶ 33      Cause remanded.




                                                  -9-